internal_revenue_service number release date index number ----------------------------------------- -------------------- ------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-114583-10 date date taxpayers corp b c d city e f legend --------------------------------------------------- ------------------------------------------------ ------------------------------------------ ----------------------- --------------------- ------- ------- ------------------- -------------- -------------- dear ------------------------------- this letter responds to your authorized representative’s letter on your behalf dated b and subsequent correspondence requesting a private_letter_ruling involving the special rule for specified_credits under sec_38 the relevant facts as represented in your submission are set forth below plr-114583-10 you hereinafter referred to as taxpayers own a controlling_interest in a number of passthrough entities that own and operate rental properties including shopping centers apartments office buildings and industrial flex space among these taxpayers own an interest in corp an s_corporation taxpayers represent that distributable items from corp for d included qualified_rehabilitation_expenditures qres taken into account under sec_47 in d that were attributable to an office building in city undergoing renovation taxpayers further represent that these qres were progress expenditures_for which they made in d the election under sec_47 and that their distributable share of these qres generated an investment_credit in d of approximately dollar_figuree this amount was reported by taxpayers on their jointly filed d individual tax_return forms and however taxpayers could not use all of the investment_tax_credit generated in d resulting in an excess business_credit of dollar_figuref which taxpayers intend to carry back to c taxpayers generated no other business credits in d and did not have any credit carryforwards to c or d taxpayers have not yet filed a return reporting an excess business_credit carryback to c taxpayers request a ruling that the rule for specified_credits under sec_38 applies to a carryback of its unused d rehabilitation credits in c sec_38 allows an income_tax_credit for a taxable_year equal to the business_credit carryforwards carried to the taxable_year the amount of the current_year_business_credit plus the business_credit carrybacks carried to the taxable_year under sec_38 one component of the current_year_business_credit is the investment_credit determined under sec_46 under sec_46 the amount of the investment_credit includes the rehabilitation_credit under sec_47 sec_47 provides that the rehabilitation_credit for any taxable_year is the sum of percent of the qres with respect to any qualified_rehabilitated_building other than a certified_historic_structure and percent of the qres with respect to any certified_historic_structure sec_38 provides that the general business credits allowed for any taxable_year shall not exceed the excess if any of the taxpayer’s net_income_tax over the greater of either the tentative_minimum_tax for the taxable_year or percent of so much of the taxpayer’s net_regular_tax_liability as exceeds dollar_figure under sec_38 in applying sec_38 to specified_credits the tentative_minimum_tax shall be treated as being zero sec_38 includes in the definition of specified_credits the credit determined under sec_46 to the extent that such credit is attributable to the rehabilitation_credit under sec_47 but only with respect to plr-114583-10 qualified_rehabilitation_expenditures properly taken into account after date the legislative_history to sec_38 enacted as part of the housing assistance tax act of p l c clarifies that the effective date of this provision includes any carryback of the credit see technical explanation of division c of h_r the housing assistance tax act of as scheduled for consideration by the house of representatives on date joint_committee on taxation publication jcx-63-08 pincite sec_39 provides that if the sum of the business_credit carryforwards to the taxable_year plus the amount of the current_year_business_credit for the taxable_year exceeds the amount of the limitation imposed by sec_38 for the taxable_year unused_credit_year the excess to the extent attributable to the amount of the current_year_business_credit shall be a business_credit carryback to the taxable_year preceding the unused_credit_year and a business_credit carryforward to each of the taxable years following the unused_credit_year taxpayers represent that their rehabilitation credits were properly taken into account in d accordingly based solely on the foregoing law and facts and representations made by taxpayers we rule that sec_38 applies to a carryback of taxpayers’ unused rehabilitation credits in c except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations in particular no opinion is expressed or implied regarding the validity of any rehabilitation credits claimed by taxpayers nor whether taxpayers’ rehabilitation credits were properly taken into account in d this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely christopher j wilson senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy
